*425OPINION.
Siefkin :
At the hearing of. this proceeding the petitioner was not represented. The only facts we have for consideration are those set forth in the petition and admitted by the respondent.
The proper return for the year 1917 was filed sometime in 1918. In the absence of waivers, assessment of taxes for 1917 would have been barred sometime during the year 1923 by the Revenue Act of 1921.
On December 13, 1922, the petitioner filed a waiver. There is no evidence to show whether this was a limited or unlimited waiver.
From the evidence before us we can not determine that the assessment of the additional tax for the year 1917 is barred.

Judgment toill he entered for the respondent.